 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDplaster patterns, they were not qualified to make other pat-terns required for Kirksite dies. Thus, whenever wood patternswere needed for these dies, the pattern shop was called uponto furnish them. As a result, in October 1952, plaster formmaking was returned to the pattern shop, and the two employeesin the development shop were restored to their former dutiesand classification of sheet metal workers in the productionand maintenance unit.Although the work of plaster form making requires arelatively short period of -training, it is apparent from theforegoingthat employees engaged in such duties must, atleast to the extent that wood patterns are used for Kirksitedies,either have the skill of wood patternmakers or work inclose associationwith these craft employees. Accordingly,we find that the employees currentlyassignedthe duties ofmaking plaster forms for Kirksite dies should be includedin the craft unit represented by the Pattern Makers League.ORDERIT IS HEREBY ORDERED that the certifications of repre-sentatives issued in the instant cases be, and they hereby are,amended to include in the wood and metal patternmakers unitand exclude from the production and maintenance unit em-ployees making plaster forms for Kirksite dies.55 This Order is not to be construed as a recertification.THE W. H. REISNER MFG. CO., INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, and itsLOCAL 824, Petitioner. Case No. 5-RC-1187. April 30,1953SUPPLEMENTAL DECISION AND ORDERPursuant to a stipulation for certification upon consent elec -tion between the Employer and the Petitioner, an election washeld under the supervision of the Regional Director on Novem-ber 7, 1952. A tally of ballots furnished to the parties showsthat out of approximately 94 eligible voters 46 cast ballots forand 45 against the Petitioner, 3 of the ballots having beenchallenged.On November 10, 1952, the Petitioner filed objections toconduct affecting the results of the election. As the challengeswere sufficient to affect the results of the election, the RegionalDirector caused an investigation to be made concerning thechallenged ballots and the Petitioner's objections, and onDecember 30, 1952, issued his report on challenges and objec-tions.As to the 3 challenged ballots, the Regional Directorrecommended that the challenges to 2 of them be sustained andthat the challenge to the other be overruled and this ballot be104 NLRB No. 85. THE W.H. REISNERMFG., CO., INC605opened and counted.He found merit in one of the Petitioner'sobjections and recommended that, if a revised tally of ballotsdid not show the Petitioner to have received a majority, theelection be set aside.The Employer filed exceptions to theRegional Director'srecommendation concerning one of thechallenges that he found should be sustained,and to his findingthat there was merit in one of the Petitioner's objections. Noother exceptions were filed.The Board affirmed those portions of the report to which noexceptions were filed,sustained the challenge to one ballot,overruled the challenge to another and ordered that it be openedand counted.The Board further ordered that if the revisedtally of ballots should not show that the Petitioner had receivedamajority,a hearing should be held on the issues raised bythe exceptions as to the remaining challenged ballot. Thechallenged ballot found to be valid was then opened and counted;and the revised tally revealed that the election remained un-determinative.Thereafter the Petitioner, for the purposes ofthisproceeding,withdrew its challenge to the remainingchallenged ballot, and consented that it be opened and counted.A second revised tally shows that the Petitioner failed to receiveamajority of the valid ballots cast in the election.In thesecircumstances,itbecomes necessary to determine the issuesraised by the Petitioner's objection.The Board' has considered the Petitioner's objections, theRegional Director's report and recommendations,and the Em-ployer's exceptions thereto, and upon the entire record finds:The Regional Director reported that on or about October 24,1952, approximately 2 weeks before the election,the Petitionerasked the Employer for an opportunity to address the employees,if the Employer chose to address them. The Employer did notrespond to the Petitioner's letter.The Petitioner asserts thatbefore 10 a.m. on the day preceding the election,having learnedthat the Employer intended to address the employees at itsplant, the Petitioner's representative telephoned the Employerand asked him for an opportunity to likewise address the em-ployees after the Employer had done so.The Employer didaddress its employees on company time and property the daybefore the election,referring to the coming election and re-minding the employees of the benefits the Employer had in thepast conferred on them.The Employer did not honor thePetitioner'srequest for a similar opportunity to address theemployees. These facts are not controverted.The Employercontends,however, that the Petitioner itself held ameeting forthe employees in a separate hall on the evening on that day,and that the Petitioner then had opportunity to answer anyarguments or unfavorable comments by the Employer. TheRegional Director recommended that the election be set asideon the ground that the Petitioner had no opportunity to address'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel[Chairman Herzog and MembersHouston and Murdock]. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees "under circumstances which reasonably ap-proximate equality."We agree with the recommendation of the Regional Director.The Board has repeatedly held that where an employer ad-dresses itsemployees shortly before an election on companytime and property, and does not afford the union the opportunity,when requested, to address the employees under the sameconditions, it is such an interference with the rights of the em-ployees to self-organization, as to warrant setting the electionaside.2ORDERIT IS HEREBY ORDERED that the electionheldon November7, 1952, among the Employer's employees, be, and it hereby is,set aside; andIT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Region in which this case washeard for the purpose of conducting a new election at such timeas he believes the circumstances permit a free choice of abargaining representative.t BernardinBottleCap Company, Inc., 97 NLRB 1559; Gastonia Weaving Company, 103NLRB 1137.CHRYSLER CORPORATION, JET ENGINE PLANTandLOCAL547, INTERNATIONAL UNION OF OPERATING ENGINEERS,AFL, PetitionerCHRYSLER CORPORATION, JET ENGINE PLANTandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT &AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO, PetitionerCHRYSLER CORPORATION, JET ENGINE PLANTandINTER-NATIONAL BROTHERHOOD OF FIREMEN AND OILERS,LOCAL 32, AFL,Petitioner.Cases Nos.7-RC-2003, 7-RC-2012, and 7-RC-2045. May 1, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed, consolidated hearingswere held before Emil L. Farkas and Herman Corenman,hearing officers t The hearing officers' rulings made at theIOn January 12 and 13,1953. a hearing was held in Cases Nos. 2003 and 2012 on thepetitionsofLocal 547,internationalUnion of Operating Engineers,AFL, herein calledOperating Engineers,and International Union, United Automobile,Aircraft&AgriculturalImplement Workers of America,UAW-CIO, hereincalledUAW-CIO. OnFebruary 5, 1953,pursuant to a petition filed by the international Brotherhoodof Firemenand Oilers, Local32,AFL, herein called Firemen and Oilers,the Board ordered that the record be reopenedand that a further consolidated hearing be held on all three petitions. The reopened hearingwas held on February 17 and 18, 1953.104 NLRB No. 87.